Citation Nr: 0840259	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  97-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema.

2.  Entitlement to service connection for acute pancreatitis, 
claimed as a stomach disorder.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss, prior to October 3, 2005.

6.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, from October 3, 2005.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision in 
which the RO denied service connection for COPD with 
emphysema, acute pancreatitis, a nervous condition, a sleep 
disorder, and a bladder disorder.  Compensable ratings for 
service-connected hypertension and bilateral hearing loss 
also were denied.

In a February 2000 decision, the RO increased the rating for 
hypertension to 10 percent.  Inasmuch as a higher rating is 
available for hypertension, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In February 2001, the veteran testified during a hearing 
before the undersigned Veterans Law Judge (Board Member) in 
Washington, DC; a transcript of that hearing is of record.

In May 2001, the Board remanded the claims to the RO for 
additional development.  After completing the requested 
actions, the RO continued the denial of the claims (as 
reflected in the January 2002 supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.

In August 2003, the Board again remanded the claims to the 
RO, via the Appeals Management Center (AMC), in Washington, 
DC, for additional development.  After completing the 
requested actions, in a November 2007 rating decision, the 
AMC granted service connection for depression and for a 
bladder dysfunction, and increased the rating for bilateral 
hearing loss to 20 percent effective October 3, 2005.  The 
AMC continued the denial of the remaining claims (as 
reflected in the November 2007 SSOC), and returned these 
matters to the Board for further appellate consideration.  

As higher ratings for bilateral hearing loss are assignable 
before and after October 23, 2005,  and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the Board has characterized the appeal involving 
bilateral hearing loss as encompassing the two matters set 
forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 
(1993)..


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  Competent medical evidence establishes that the veteran 
developed nicotine dependence during service.

3.  Competent medical evidence establishes that COPD with 
emphysema is related to nicotine dependence.

4.  There is no evidence of acute pancreatitis in service or 
for many years thereafter, and the only medical opinion to 
address the question of whether there exists a nexus between 
the veteran's pancreatitis and service does not support the 
claim.  

5.  The weight of the competent, probative evidence 
establishes that the veteran does not have a sleep disorder.

6.  The evidence reflects that the veteran's diastolic blood 
pressure has been predominantly less than 110, and systolic 
blood pressure has been predominantly less than 200.

7.  March 1998 VA audiological evaluation revealed no worse 
than Level I hearing in the right ear and level VII hearing 
in the left ear.

8.  October 3, 2005 VA audiological evaluation revealed no 
worse than Level V hearing in the right ear and level VII 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for COPD with emphysema 
are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for service connection for acute 
pancreatitis, claimed as a stomach disorder, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for a sleep disorder 
are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  The criteria for an increased rating for hypertension are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 
4.104, Diagnostic Code 7101 (2008); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

5.  The criteria for a compensable rating for bilateral 
hearing loss, prior to October 3, 2005, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100, 4.86 (2008).

6.  The criteria for a 30 percent rating, but no higher, for 
bilateral hearing loss since October 3, 2005 are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Given the favorable disposition of the claim for service 
connection for COPD with emphysema, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

As regards the reamaining claims on appeal,  the documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the January 1999 rating decision on appeal.  In 
this case, such makes sense, inasmuch as the rating action 
was issued prior to the enactment of the VCAA in November 
2000.  In an August 2001 letter, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claims for service connection for 
acute pancreatitis, claimed as a stomach disorder, and for a 
sleep disorder, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  In a December 2004 letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate claims for service 
connection and for increased ratings, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  
The letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claims on appeal.  
The May 1997 SOC (and, later, the February 2000, January 
2002, March 2003, and November 2007 SSOCs) set forth the 
criteria for higher ratings for hypertension and bilateral 
hearing loss (which suffices, in part,  for Dingess/Hartman).  

After issuance of each letter, and opportunity for the 
veteran to respond, the January 2003 and November 2007 SSOCs 
reflect readjudication of the claims.  Hence, the veteran is 
not shown to be prejudiced by the timing of the above-
described notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

In a letter accompanying the November 2007 SSOC, the RO 
informed the veteran of the information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Because the veteran 
provided no additional information or evidence after the 
issuance of the November 2007 letter, subsequent 
readjudication of the claims was unnecessary.  See Mayfield, 
20 Vet. App. at 543; see also Prickett, 20 Vet. App. at 376.  

The Board also notes that, to the extent that the 
aforementioned letters did not meet all of the requirements 
of Vazquez-Flores, the veteran's written statements and 
testimony, which indicated the impact of his disabilities on 
his employment and daily life, demonstrated an awareness of 
what was necessary to substantiate his increased rating 
claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Consequently, any error in this regard was "cured 
by actual knowledge on the part of the claimant."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).


The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service treatment records, post-service private medical 
records, as well VA outpatient treatment records, and reports 
of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the veteran's 
Board hearing as well as various written statements provided 
by the veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



A.  COPD with Emphysema

Direct service connection for a disability may be established 
if the evidence establishes that injury or disease resulted 
from tobacco use in line of duty during military service.  
VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This applies to claims 
filed on or before June 9, 1998.  Here, the veteran filed his 
claim for service connection in June 1996, before VA 
promulgated 38 C.F.R. § 3.300 (2004) (which precludes service 
connection for disabilities on the basis of disease or injury 
attributable to a veteran's use of tobacco products during 
military service for claims filed after June 9, 1998).  
Hence, the veteran's claim for service connection based on 
alleged in-service nicotine addiction remains viable on 
appeal.

Pertinent to claims filed prior to June 9, 1998, the Under 
Secretary for Health for VA concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  Hence, 
the two principal questions that must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the claimant acquired a nicotine dependence 
during military service (a medical question), and (2) whether 
nicotine dependence that arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  See VAOPGCPREC 19-97 (May 13, 
1997); see also Parker v. Principi, 15 Vet. App. 407 (2002).

A September 1983 VA examination report reflects a history of 
smoking since 1968.  An August 1987 VA hospital discharge 
record reflects a history of smoking since 1962.  A September 
1988 VA treatment note reflects a history of smoking since 
either 1961 or 1970.

During a VA digestive conditions examination in November 
2005, the veteran reported smoking since 1969, initially 
smoking a pack per day and now down to a third of a pack per 
day.  After review of the claims file and examination of the 
veteran, the examiner provided a diagnosis of COPD and noted 
that CT scan and x-ray reveal evidence of emphysema.  The 
examiner noted that there is no evidence in the claims file 
to suggest that COPD began during service but that the 
veteran did begin smoking cigarettes while in the military.  
The examiner then opined that the veteran's COPD is likely 
secondary to tobacco use and the veteran's nicotine addiction 
is likely related to military service.

The first requirement under VAOPGCPREC 19-97 is a 
determination as to whether nicotine dependence was acquired 
during service.  In this case, the service treatment records 
reflect no mention of smoking, and the post-service VA 
medical records are unclear as to when the veteran began 
smoking.  By one history, the veteran began smoking prior to 
service.  By another history, the veteran began smoking 
during service.  The November 2005 VA examiner noted that the 
veteran began smoking cigarettes while in the military and 
that the veteran's nicotine addiction is likely related to 
military service.

The second requirement under VAOPGCPREC 19-97 is a 
determination as to whether nicotine dependence may be 
considered the proximate cause of the claimed disability.  In 
this case, the November 2005 VA examiner opined that the 
veteran's COPD is likely secondary to tobacco use.

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the competent medical evidence establishes that the 
veteran developed nicotine dependence during service, and 
that COPD with emphysema is related to nicotine dependence.  
Accordingly, service connection for COPD with emphysema is 
warranted.

B.  Acute Pancreatitis, Claimed as a Stomach Disorder

The service treatment records are negative for any 
complaints, treatment, or diagnosis of acute pancreatitis, or 
any stomach disorder.  The October 1970 separation 
examination report reflects a normal clinical evaluation of 
the abdomen and viscera, and the veteran denied a history of 
stomach, liver, or intestinal trouble.  A December 1970 
record reflects that there has been no change in the 
veteran's medical condition since the separation examination.

The first relevant medical evidence is a September 1995 post-
service private treatment note showing complaints of 
abdominal pains and aches.  Then, a July 1996 private 
hospital discharge summary reflects a history of peptic ulcer 
disease and ethanol abuse and that the veteran reported a 
sudden onset of epigastric and right upper quadrant pain 
since three days prior to admission.  The veteran stated that 
he had been binge drinking the previous weekend.  Diagnoses 
included acute alcoholic pancreatitis, resolved.  The passage 
of so many years between discharge from active service and 
the objective documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even 
suggesting that there exists a medical nexus between the 
current disability and the veteran's service.  

During a November 2005 VA digestive conditions examination, 
the veteran reported being diagnosed with acute pancreatitis 
in 1997 and that he has been hospitalized six times since the 
diagnosis.  The examiner noted that the veteran's 
pancreatitis was felt to be due to alcohol use, and that the 
veteran has been a heavy drinker for many years, although the 
veteran has not had a drink for the past three to four 
months.  The diagnosis was alcoholic pancreatitis.  The 
examiner stated that there was no evidence in the claims file 
of pancreatitis during military service and that, therefore, 
the pancreatitis is not likely related to military service.

The Board finds the above-cited opinion probative of the 
medical nexus question, based as it was on both examination 
of the veteran and consideration of his documented medical 
history and assertions.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence).  Hence, 
the only competent, probative opinion to address the 
relationship between the veteran's current disability and 
service is not supportive of the claim, and the veteran has 
not presented, identified, or even alluded to the existence 
of a contrary medical opinion-one that, in fact, establishes 
a relationship between his acute pancreatitis and service.

In addition to the medical evidence, the Board has considered 
the assertions advanced by and on the veteran's behalf; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not 
shown to possess appropriate medical training or expertise, 
neither the veteran nor his representative is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

C.  Sleep Disorder

The service treatment records are negative for any 
complaints, treatment, or diagnosis of a sleep disorder.  
During the October 1970 separation examination, the veteran 
denied a history of frequent trouble sleeping.  A December 
1970 record reflects that there has been no change in the 
veteran's medical condition since the separation examination.

Post-service VA and private medical records do not show a 
diagnosis of a sleep disorder.

During a November 2005 VA mental disorders examination, the 
veteran reported having sleep problems in service.  The 
veteran stated that his main problem is his inability to 
sleep.  After review of the claims file and examination of 
the veteran, the examiner provided a diagnosis of major 
depression.

During a May 2006 VA mental disorders examination, the 
veteran reported sleep and appetite disturbances and that 
symptoms were complicated by recent medical problems, 
including two CVAs that have impaired mobility and 
independence, and homelessness.  Diagnoses included major 
depression and alcohol abuse, in remission.

An August 2006 addendum from the May 2006 examiner reflects a 
notation to cancel the examination request as the veteran had 
an inability to sleep, not a sleep disorder.  The examiner 
stated that the veteran has multiple medical problems 
contributing to lack of sleep.  

The Board finds that the above-cited November 2005 and May 
2006 VA examiners' opinions constitute competent, persuasive 
medical evidence on the question of whether the veteran, in 
fact, currently suffers from a sleep disorder, based as they 
were on both examination of the veteran and consideration of 
his documented medical history and assertions.  See Hayes, 5 
Vet. App. at 69-70 (citing Wood, 1 Vet. App. at 192-93).  
Further, the opinions were supported by the August 2006 
addendum, in which the May 2006 examiner specifically stated 
that the veteran does not have a sleep disorder.

As such, the Board finds that the most probative medical 
evidence to address the question of whether the veteran, in 
fact, currently has the disability for which service 
connection is sought, weighs against the claim.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases in which such incidents have resulted in disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent, 
probative evidence establishes that the veteran does not have 
the disability for which service connection is sought, there 
can be no valid claim for service connection.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998)); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Thus, the claim for service 
connection for a sleep disorder must be denied because the 
first essential criterion for a grant of service connection-
current evidence of a chronic disability upon which to 
predicate such grant-has not been met.  

In addition to the medical evidence, the Board has considered 
the assertions advanced by and on the veteran's behalf; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones, 7 
Vet. App. at 137-38.  As laypersons not shown to possess 
appropriate medical training or expertise, neither the 
veteran nor his representative is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. 
App. 492.  See also Routen, 10 Vet. App. at 186.  Hence, the 
lay assertions in this regard have no probative value.

D.  All Disabilities

For all the foregoing reasons, except for the claim for 
service connection for COPD with emphysema, the claims for 
service connection must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.

II.  Higher Ratings for Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

A.  Hypertension

The veteran's  hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  Note (1), 
Diagnostic Code 7101.

During the pendency of the appeal, there have been regulatory 
changes that bear on the matter under consideration.  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003). 

VA revised the criteria for evaluating disorders of the 
cardiovascular system, including hypertension, effective 
January 12, 1998.  The veteran was informed of the revised 
regulations pertinent to hypertension in the February 2000 
SSOC.

Prior to January 12, 1998, the rating criteria for Diagnostic 
Code 7101 were as follows.  A rating of 10 percent required 
diastolic pressure predominantly 100 or more.  A rating of 20 
percent required diastolic pressure predominantly 110 or more 
with definite symptoms.  A rating of 40 percent required 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms.  A rating of 60 percent required diastolic 
pressure predominantly 130 or more and severe symptoms.  

Since January 12, 1998, the rating criteria for Diagnostic 
Code 7101 have been as follows.  A rating of 10 percent 
requires diastolic blood pressure predominantly 100 or more, 
or systolic blood pressure predominantly 160 or more, or 
minimum evaluation for an individual with a history of 
diastolic blood pressure predominantly 100 or more or who 
requires continuous medication for control.  A rating of 20 
percent requires diastolic blood pressure predominantly 110 
or more, or systolic blood pressure predominantly 200 or 
more.  A rating of 40 percent requires diastolic pressure 
predominantly 120 or more.  A rating of 60 percent requires 
diastolic blood pressure predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.

In addition to the preceding rating criteria, VA more  
recently revised the regulation that governs the evaluation 
of specified cardiovascular disorders-those rated under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 
7020, effective October 6, 2006.  See 38 C.F.R. 4.100.  
However, as only hypertension (Diagnostic Code 7101) is at 
issue, these revisions are not applicable in this case.  
Thus, although the veteran has not been advised of these 
provisions, the absence of such notice was merely harmless 
error.  See, e.g., Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  

Moreover, the revised regulation adds a new "Note (3)" to 
38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive 
vascular disease, stating that hypertension is to be 
evaluated separately from hypertensive heart disease and 
other types of heart disease.

Considering the evidence in light of the above, the Board 
finds that the record  presents no basis for assignment of an 
increased rating for hypertension.

Private treatment notes reflect the following blood pressure 
readings: on June 15, 1996, 100/70; on July 5, 1996, 102/64; 
on July 6, 1996, 137/86 and 147/71; on July 7, 1996, 188/93 
and 144/84; and on July 8, 1996, 117/100, 123/69, 149/96, and 
120/69.

On September 1997 VA examination, blood pressure readings 
were 116/84, 114/84, and 144/74, and the examiner diagnosed a 
past history of hypertension, on medical therapy, apparently 
uncomplicated to date.

On October 1998 VA examination, blood pressure readings were 
140/88, 130/90, and 126/86, and the examiner diagnosed 
hypertension.

On November 2005 VA examination, blood pressure readings were 
124/80, 130/84, and 130/78, and the examiner diagnosed 
hypertension and noted that blood pressure was well-
controlled on medication.

VA treatment notes and hospital discharge summaries from May 
1996 to February 2005 reflect diastolic blood pressure 
readings of less than 110 and systolic blood pressure 
readings of less than 200.  

This medical evidence reflects that diastolic blood pressure 
has been predominantly less than 110, and systolic blood 
pressure has been predominantly less than 200.  Indeed, all 
readings of record have shown diastolic blood pressure less 
than 200 and systolic blood pressure less than 100.  Thus, a 
higher 20 percent rating is not warranted under Diagnostic 
Code 7101 under either version of the rating criteria.

B.  Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86:

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

The veteran's bilateral hearing loss has been rated as 0 
percent (noncompensable) prior to October 3, 2005, and 10 
percent since October 3, 2005.

        1.  Prior to October 3, 2005

On VA-authorized audiological evaluation in March 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
60
60
LEFT
30
55
75
70
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 60 percent in the left ear.

Applying the criteria for evaluating hearing loss to the 
findings of the March 1998 VA audiometric evaluation results 
in designation of no more than Level I hearing in the right 
ear and level VII hearing in the left ear based on 
application of the reported findings to Tables VI and VII.  
These findings warrant only a noncompensable rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100.  The Board notes that 
the record does not reflect pure tone thresholds meeting the 
definition of an exceptional pattern of hearing impairment 
for either ear under 38 C.F.R. § 4.86.  Thus, for the period 
prior to October 3, 2005, a compensable rating is not 
warranted.

2. Since October 3, 2005

On VA-authorized audiological evaluation in October 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
65
60
LEFT
25
60
70
70
70

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 60 percent in the left ear.

Applying the criteria for evaluating hearing loss to the 
findings of the October 2005 VA audiometric evaluation 
results in designation of no more than Level V hearing in the 
right ear and level VII hearing in the left ear based on 
application of the reported findings to Tables VI and VII.  
These findings warrant a 30 percent rating under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  The Board notes that the pure 
tone thresholds for the left ear meet the definition of an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86; however, audiometric evaluation results in 
designation of no more than Level V hearing based on Table 
VIa.  Thus, application of Table VI results in a higher 
numeral.  Nonetheless, for the period since October 3, 2005, 
a 30 percent rating is warranted for the veteran's bilateral 
hearing loss.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

C.  Both Disabilities

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that either 
disability has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 
(cited to in the May 1997 SOC).  In this regard, the Board 
notes that neither disability has objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in each assigned rating).  There also is no 
evidence that either disability has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the regular schedular standards.  In the absence 
of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Furthermore, given the mechanical nature of deriving the 
rating for the veteran's bilateral hearing loss, it would 
appear that the provisions of 38 C.F.R. § 3.321 would be 
inapplicable in the evaluation of this claim.  

For all the foregoing reasons, except for the 30 percent 
rating for bilateral hearing loss since October 3, 2005, the 
Board finds that there is no basis for staged rating of 
either disability, pursuant to Hart, and the claims for 
higher ratings must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating for the disabilities on appeal, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Service connection for COPD with emphysema is granted.

Service connection for acute pancreatitis, claimed as a 
stomach disorder, is denied.

Service connection for a sleep disorder is denied.

An increased rating for hypertension is denied.

An increased (compensable) rating for bilateral hearing loss 
prior to October 3, 2005 is denied.

A 30 percent rating for bilateral hearing loss, from October 
3, 2005, is granted, subject to the legal authority governing 
the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


